Citation Nr: 1647238	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  12-30 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left lower extremity disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and L.E.M.


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1972 to December 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case was remanded in December 2015 for further development.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an August 2015 at the RO (Travel Board hearing).  The transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not manifest during active service or within one year of separation, and is not related to disease or injury incurred in or aggravated by active service. 

2.  The Veteran does not have a current left lower extremity disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for left lower extremity disability are not satisfied.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran has received all notice required under the Veterans Claims Assistance Act of 2000 (VCAA), followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

Concerning the duty to assist, all identified records, including service treatment records (STR's), VA treatment records, the Veteran's statements and arguments, and Social Security Administration Records, have been associated with the claims file to the extent available.  The Veteran has not identified any other records or evidence he wished to submit or have VA obtain.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As concerning the bilateral hearing loss claim, an adequate VA examination was performed, and medical opinion provided, in February 2016.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In the examination report, the examiner reviewed the claims file, considered the Veteran's medical history, and set forth the findings made on examination.  Additionally, as required by the Board's remand directives, the examiner noted and considered the lay statements by the Veteran and Veteran's friends, family, and fellow servicemember, and commented on the line of research conducted by Dr. Sharon G. Kujawa.  The VA examiner's medical opinion is supported by clear and logically sound rationales linking the data to the conclusion reached, and is sufficient to be weighed against any contrary opinions.  Accordingly, the examination report and medical opinion are adequate to make a fully informed decision.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As concerning his left lower extremity claim, the Board notes that the Veteran failed to report for his scheduled examination in January 2016.  When a claimant fails to report for a medical examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(a), (b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or death of an immediate family member.  See 38 C.F.R. § 3.655(a).  There is no indication that the Veteran did not receive notice of this examination.  Even assuming the Veteran did not receive notice of the January 2016 VA examination, the June 2016 Supplementary Statement of the Case (SSOC) expressly provides that the Veteran failed to report for this examination and give a reason for his absence.  Moreover, the record shows that the Veteran received this SSOC as evidenced by the June 2016 due process waiver which acknowledges his receipt.  There is no evidence of record reflecting or suggesting that he had good cause to miss this VA examination.  Significantly, the Veteran appeared for a January 2016 routine follow-up appointment and the February 2016 VA examination for hearing loss.  The United States Court of Appeals for Veterans Claims has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the Veteran has failed to provide good cause for his failure to appear, his claim for left lower extremity disability must be judged by the evidence of record.  See 38 C.F.R. § 3.655(b)

The Board remanded the claims in December 2015 for additional development, specifically for adequate VA examinations regarding the Veteran's hearing loss and left lower extremity disability.  All of the Board's remand directives have been accomplished.  Accordingly, there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries, 22 Vet. App. at 105 (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The claim has also been remanded in order to obtain all relevant evidence, including nexus opinions and thorough examinations, thereby putting the Veteran on notice as to the deficiency in the case and rendering any potential error harmless.  See generally Shinseki v. Sanders, 556 U.S. 396 (2009) (an error should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2016); 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service injury or disease and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss (categorized as an "organic disease of the nervous system"), if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).

When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under § 3.303(b).  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for sensorineural hearing loss (an organic disease of the nervous system under 38 C.F.R. § 3.309(a)) if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014). If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

A.  Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss was caused by noise exposure and acoustic trauma during active service.  For the following reasons, the Board finds that service connection is not established.

Impaired hearing is defined as a disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The October 2010 and February 2016 VA examination reports reflect audiometric findings establishing the presence of a current hearing loss disability in both ears.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157.

The Veteran reports that he had noise exposure during service from field artillery and cannon crewman exercises, including specifically due to an incident involving a cannon that misfired.  See August 2015 Hearing Transcript.  The Veteran's DD 214 confirms the Veteran was a field artillery crewman.  Moreover, a fellow servicemember testified at the August 2015 hearing that a cannon misfired and affected the Veteran's hearing.  Thus, the evidence of record and the circumstances of the Veteran's service clearly establish noise exposure.  See 38 U.S.C.A. § 1154a (West 2014); 38 C.F.R. § 3.303(a); VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).   

While in-service noise exposure is established, the preponderance of the evidence weighs against a relationship between the Veteran's current bilateral hearing loss and noise exposure or acoustic trauma during his active service.  In this regard, audiometric readings prior to and during active service all show normal hearing, including at separation.  Specifically, a December 1972 enlistment examination reflects an audiogram showing puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
X
0
LEFT
15
0
0
X
5

The October 1975 separation examination report reflects an audiogram showing puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
X
5
LEFT
10
5
0
X
10

Accordingly, the audiograms at entrance and separation both reflect normal hearing at all puretone thresholds.  See Hensley, 5 Vet. App. at 157.

The Board notes that puretone thresholds at 3000 Hertz were not recorded and the boxes in the audiogram corresponding to this frequency left blank.  There is no indication in the report whether they simply were not tested at this frequency or not recorded because not deemed relevant.  In any case, the examination report indicates that the Veteran's ears and hearing acuity were clinically evaluated as normal.  It is implausible that the puretone thresholds at 3000 Hertz would not be tested or recorded if they would affect the finding of normal hearing at separation.  Moreover, the October 2010 and February 2016 VA examiners also found that the Veteran had normal hearing at separation.  Thus, the Board finds that the puretone thresholds at 3000 Hertz were not necessary to determine whether the Veteran had normal hearing at separation, and, in this regard, finds the actual clinical conclusions of normal hearing in the October 1975 separation examination report and October 2010 and February 2016 VA examination reports to be persuasive evidence that the Veteran's hearing was indeed normal at separation.  

Accordingly, based on the foregoing, the Board finds that bilateral hearing loss did not manifest during the Veteran's period of active service.  There is also no indication of clinically significant threshold shifts, since in general the puretone thresholds remained almost the same at all frequencies tested, and the Veteran's hearing was within normal limits during his period of active service.  

The Veteran does not allege that his hearing loss was incurred in combat, and the evidence does not show that he participated in combat or under combat conditions, or served in a known combat area.  Thus, the relaxed evidentiary provisions accorded combat-related injuries or diseases, whereby a veteran's lay statements alone regarding service incurrence must generally be presumed credible if consistent with the circumstances, conditions or hardships of such service, absent clear and convincing evidence to the contrary, do not apply.  See 38 U.S.C.A. § 1154(b) (West 2016); 38 C.F.R. § 3.304(d) (2015); Collette v. Brown, 82 F.3d 389, 393 (Fed.Cir.1996).

Indeed, the Veteran has never stated that his hearing loss manifested within one year of service separation.  He reported at the August 2015 hearing that he lost his hearing after service, and he submitted four buddy statements to corroborate this statement.  These buddy statements all provide only that the Veteran's hearing worsened at some point after service and do not specify when that occurred.  Neither has the Veteran provided any explicit information or evidence as to when his hearing loss first manifested.  Moreover, the remaining evidence of record does not otherwise show that he experienced hearing loss prior to a provisional diagnosis of hearing loss in August 2010.  Although the Veteran and his fellow servicemember report that the Veteran lost his hearing after a cannon misfired, the evidence of record, including his separation audiogram reflecting normal hearing, indicates that this was temporary and not permanent. 

Additionally, there is no evidence suggesting that the Veteran's hearing loss manifested to a compensable degree within one year of service separation.  The earliest documentation of hearing loss is an August 2010 provisional diagnosis.  Further, as noted by the October 2010 examiner, there is no record of audiological complaint or treatment from the Veteran's discharge in December 1975 to October 2010.  In order for the benefit-of-the-doubt rule to apply, there must be some "positive" evidence supporting the claim such that the doubt is "within the range of probability as distinguished from pure speculation or remote possibility."  38 C.F.R. § 3.102.  The evidence thus weighs against a finding that the Veteran's hearing loss manifested to a compensable degree within one year of service separation.  

Accordingly, as hearing loss was not noted during service and as the STR's show normal hearing, service connection may not be established for hearing loss as a chronic disease based on a chronicity in service or a continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338; Fountain, 27 Vet. App. at 263-64.  Service connection also is not established on a presumptive basis for hearing loss that manifests to a compensable degree within one year of separation, since the Board finds it did not manifest at this time, as discussed above.  See 38 C.F.R. §§ 3.307(a), 3.309(a).  

Finally, the preponderance of the evidence weighs against a medical nexus between the Veteran's current hearing loss disability and his period of service, including in-service noise exposure and the complaints of ringing in the ears.  See Holton, 557 F.3d at 1366.  In the February 2016 VA examination report, the examiner found that the Veteran's hearing loss was not related to military noise exposure because the entrance and separation audiograms showed normal hearing.  In other words, the examiner's rationale indicates that hearing loss due to in-service noise exposure would have registered on audiograms at the time, and that because the audiograms showed normal hearing, the later onset of hearing loss was not related to military noise exposure.  The examiner also noted that the Veteran had significant post-service noise exposure as he worked as a brick layer, farmer, forklift operator, diesel mechanic, and textile worker and only irregularly used hearing protection.  This opinion is highly probative, as it represents the informed conclusion of a medical professional based on a review of the Veteran's medical history and the clinical findings made on examination, and is supported by sufficient explanation that is consistent with the evidence of record.  Therefore, it carries significant weight in the Board's determination.  See Caluza, 7 Vet. App. at 506. 

The VA examiner's opinion outweighs the Veteran's bare assertion that his current hearing loss was caused by his in-service noise exposure/acoustic trauma.  In this regard, the Board finds that the issue of whether hearing loss manifesting several years or more after service separation was caused by or related to in-service acoustic trauma is a medically complex determination.  Such a determination is not within the province of lay observation, since whether noise exposure or acoustic trauma has caused damage to the ear or auditory system, with a subsequent onset of noticeable hearing loss years later due to progressive deterioration or some other process resulting from the noise exposure/acoustic trauma, cannot be perceived through the senses alone.  Thus, for these reasons, although lay testimony may be competent evidence with respect to both the diagnosis and the etiology or cause of a disability, the determination in this case requires medical expertise and accordingly a competent medical opinion.  See Davidson, 581 F.3d at 1316 (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and similarly to make a categorical finding that a medical opinion was required); see Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr, 21 Vet. App. at 309 (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  

Given the medically complex nature of this determination, the Veteran's unsupported opinion that his hearing loss was caused by in-service noise exposure/acoustic trauma that occurred years prior to its onset is not competent evidence, as he is a lay person in the field of medicine and thus does not have the expertise to render a competent opinion on this issue.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Therefore, it lacks probative value.  See id at 470-71 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  

The Veteran's opinion is thus outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the Veteran's pertinent medical history and, unlike the Veteran, provided a specific rationale in support of the opinion against a relationship to service that is consistent with the competent evidence of record.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for bilateral hearing loss is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

B.  Left Lower Extremity

The Veteran seeks entitlement to service connection for a disorder of the left lower extremity.  For the following reasons, the Board finds that service connection is not established. 

The preponderance of the evidence weighs against a current disability of left lower extremity.  While the record contains the Veteran's subjective complaints of pain in the left lower extremity, to include VA treatment records dated June 2013, February 2010, March 2015, April 2015, and January 2016, there were no objective findings of pathology or disability.  In this regard, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board notes that, as discussed in detail above, VA scheduled an examination in January 2016 to identify the nature and etiology of the claimed left lower extremity disability.  However, the Veteran failed to report for this examination and failed to provide good cause for his absence, as discussed.  Accordingly, there is no evidence of record reflecting a currently diagnosed pathology affecting his left lower extremity.  See 38 C.F.R. § 3.655(b).

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence regarding current disability in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

In the absence of a current disability of the left lower extremity, service connection cannot be established.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (citation omitted).  

Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a disability of the left lower extremity is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for left lower extremity disability is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


